Citation Nr: 0940896	
Decision Date: 10/27/09    Archive Date: 11/04/09	

DOCKET NO.  00-19 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to March 
1994.

This case was previously before the Board of Veterans' 
Appeals (Board) in August 2005 at which time it was remanded 
for further development.  The Veteran and her representative 
provided testimony at a hearing before the undersigned 
Veterans Law Judge in Washington, D.C., in February 2007.  A 
review of the record reveals she also provided testimony at a 
hearing in Washington, D.C., in May 2002.  In a decision 
dated in April 2007, service connection for the benefit 
sought was denied.  The Veteran and her representative 
appealed the denial determination to the United States Court 
of Appeals for Veterans Claims (Court).  In a Memorandum 
decision dated in April 2009, the Board's April 2007 decision 
was set aside and remanded for further adjudication.  The 
undersigned is in turn remanding the case for development in 
accord with the Memorandum decision.

The case is REMANDED to the RO via the Appeals Management 
Center in Washington, D. C.  VA will notify the Veteran if 
further action is required.  


REMAND

The Veteran and her representative have disagreed with the 
assessment of a VA psychiatrist who examined her for 
compensation purposes in February 2006.  The examiner stated 
that in his opinion the events described in the military by 
the Veteran did not qualify for a level of traumatic 
experiences required for a diagnosis of PTSD.  The examiner 
added that it appeared the Veteran had no psychiatric 
disorder whatsoever that was incurred or aggravated during 
active service or was attributable in any way to her military 
service.  She was given an Axis I diagnosis of Cocaine 
dependence and substance-induced mood disorder.  She was 
given an Axis II diagnosis of a personality disorder, not 
otherwise specified (borderline antisocial, paranoid and 
narcissistic personality traits).  The examiner concluded 

that her "severe personality disorder and chronic and active 
Cocaine dependence are responsible for her emotional 
difficulties."  

The Veteran and her representative argue that the February 
2006 examination was inadequate because it assumed facts that 
were contradictory to the evidence.  The Board notes that a 
review of the record reveals the Veteran has been very 
inconsistent in describing her psychiatric history and her 
use of various drugs.  

The case is REMANDED for the following:  

1.  The Veteran should be asked to 
provide specific information with regard 
to her psychiatric status and whether or 
not she took any drugs prior to entering 
military service.  She should identify 
any individuals who have awareness of her 
psychiatric status in the years preceding 
service. Any leads should be followed to 
their logical conclusion.

2.  The Veteran should then be afforded a 
VA psychiatric examination in order to 
determine the exact nature and etiology 
of her claimed psychiatric disability, 
namely PTSD.  The examiner should review 
the entire claims file.  The claims file 
and a copy of this REMAND must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should then provide an opinion 
regarding whether it is more likely than 
not (i.e. probability of greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent) or less 
likely than not (i.e., probability of 
less than 50 percent), that any current 
psychiatric disability is related to the 
Veteran's active service under any theory 
to include aggravation.  The examiner is 
asked to address the Veteran's 
credibility during the 

course of the interview.  He or she 
should also attempt to reconcile the fact 
that the Veteran has been accorded 
varying psychiatric diagnoses over the 
years.  Any opinion expressed by the 
examiner should be accompanied by a 
complete rationale.  If the examiner 
cannot provide an opinion without result 
to speculation, this should be so 
indicated and the reasoning why should 
also be provided.  

3.  Thereafter, VA should review the 
claim for service connection for a 
chronic acquired psychiatric disorder, to 
include PTSD.  Should the benefit sought 
not be granted to the Veteran's 
satisfaction, she and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity for response.  
Then, the case should be returned to the 
Board for further appellate 
consideration, if otherwise in order.  

The purpose of this REMAND is to ensure a complete record for 
appellate review and to assist the Veteran with the 
development of evidence evidential with her claim.  The Board 
intimates no opinion, either legal or factual, as to any 
final outcome warranted.  The Veteran is advised that failure 
without good cause to report for any scheduled examination 
and to cooperate in the conduct of the examination could 
result in a denial of her claim.  38 C.F.R. § 3.655 (2009).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



